Title: From Thomas Jefferson to Francis Walker Gilmer, 26 April 1824
From: Jefferson, Thomas
To: Gilmer, Francis Walker


                        
                        
                            
                            
                        
                    AgendaGarrett. Excha, on London 8000.D.advance to 6. 1500.Lackingtonletters from Ticknor?Russell.warn professors of term 10½ school hours—furniture. books. religion politics6.enquire into temper, sobrietymen with families acceptableno clergyman.apparatustext books.Cambridge Math. Nat. phil. Nat. hist.Oxford. Antt languagesEdnbg AnatomyLondon. Mod. lang Blaetterman. A. S. books. make out listwich. Ivory. the 3. bodies. Laplace. test.drawing. music. dancing.letters toRushDugald StewartParrBlaetterman.the very name of Oxford or Cambridge gives reputn2. persons to consult better than one: one guard against the other.men with families preferredfurnituretake up his abode at Cambridgewrite every fortnight.let his lres precede his visit